Citation Nr: 1122676	
Decision Date: 06/13/11    Archive Date: 06/28/11

DOCKET NO.  10-18 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a disability evaluation greater than 20 percent for internal derangement of the left knee with patellofemoral chondromalacia and episodic subluxation of the patella (left knee disability).  

2.  Entitlement to a disability evaluation greater than 10 percent for subluxation of the left knee.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel



INTRODUCTION

The Veteran had active service from October 1995 to February 2000 and from April 2003 to September 2003.  He also had periods of active and inactive duty for training in the Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in  Buffalo, New York.  The September 2009 rating decision increased the Veteran's disability evaluation for his left knee disability from 10 percent to 20 percent.  

The Veteran submitted May 2011 statement noting that he wished to withdraw his request for a video hearing before a member of the Board of Veterans' Appeals.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2010). 


FINDINGS OF FACT

1.  The Veteran's left knee flexion is, at worst, 80 degrees with painful motion.  

2.  The Veteran has slight episodic subluxation of the left knee.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.21, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5260, 5261 (2010).


2.  The criteria for a 10 percent rating, but no higher, for left knee subluxation have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.21, 4.71a, DC 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  For claims, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The notice provided by VA must be given prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

VA has satisfied its VCAA duty to notify by issuing a predecisional notice letter for the Veteran's left knee disability claim in March 2009.  This letter advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  This letter provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473.  

B. Duty to Assist

The Board finds that the duty to assist provisions of the VCAA have been met with respect to the issues on appeal.  All available service treatment records (STRs) have been obtained and associated with the Veteran's claims folder.  Further, all relevant treatment records adequately identified by the Veteran have been procured and associated with his claims folder.  The Veteran underwent VA examinations for his left knee in June 2009 and August 2010.  

Accordingly, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran in the development of his increased evaluation claim.  Under the circumstances of this case, additional efforts to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

II.  Entitlement to an Increased Evaluation for a Left Knee Disability

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2010).  When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran asserts that he is entitled to a higher rating for his service-connected left knee disability, currently evaluated as 20 percent disabling under DC 5299-5260.  38 C.F.R. § 4.71a.  The Veteran's internal derangement of the left knee with patellofemoral chondromalacia and episodic subluxation of the patella is not specifically listed in the rating schedule.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  When a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first two digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99." 38 C.F.R. § 4.27.  

A.  Limitation of Motion

When an evaluation of a disability is based upon limitation of motion, such as with Diagnostic Codes 5260 and 5261 discussed below, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The most closely analogous Diagnostic Code for the Veteran's left knee disability is DC 5260, which provides ratings for limitation of flexion of the leg.  38 C.F.R. § 4.71a.  However, there are several applicable Diagnostic Codes for the Veteran's left knee disability.  In this case, DC 5260, 5261 (limitation of extension of the leg), and DC 5257 (impairment of the knee due to recurrent subluxation and lateral instability) are potentially applicable.  38 C.F.R. § 4.71a.  

As for other potentially applicable Diagnostic Codes for knee disabilities, the Veteran has not been diagnosed with arthritis established by x-ray findings.  He had an x-ray taken in November 2009 which showed "no significant bone or joint abnormality" and some superior patellar displacement.  He had a MRI in September 2010 which showed early chondromalacic changes, but was otherwise unremarkable.  Since he does not have arthritis, Diagnostic Code 5003 is not applicable.  38 C.F.R. § 4.71a, DC 5003.  Further, his left knee has never been ankylosed, there was no malunion or nonunion of the tibia and fibula, and there were no symptoms from the removal or dislocation of semilunar cartilage.  See 38 C.F.R. § 4.71a, DCs 5256, 5258, 5259, 5262 (2010); see also VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  Accordingly, application of these Diagnostic Codes is unwarranted.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of Diagnostic Code should be upheld if supported by explanation and evidence).

Under DC 5260, a 20 percent evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  Normal flexion is 140 degrees.  38 C.F.R. 
§ 4.71a, Plate II.  

In June 2009, the Veteran underwent a VA joints examination.  He reported pain when using stairs, walking, standing, sitting, bending, and stooping.  He attempted physical therapy but it did not relieve his symptoms.  Upon examination, his flexion was 100 degrees with pain beginning at 90 degrees.  After repetitive motion, his flexion was reduced to 80 degrees due to pain and lack of endurance.  The examiner concluded that the Veteran was moderately impaired due to left knee pain, but that he was able to work.  

At his August 2010 VA joints examination, he reported pain with standing, walking, ascending stairs, bending, stooping, kneeling, and carrying heavy objects.  Upon examination, he had a slight limp.  His flexion was 120 degrees with objective evidence of pain.  He had pain following repetitive motion, but no additional limitation of motion.  

In summary, the Veteran's flexion is, at worst, 80 degrees following repetitive motion.  This limitation does not approach the criteria for a noncompensable evaluation, which requires that flexion be limited to 60 degrees.  38 C.F.R. § 4.71a.  As his limitation of flexion is not 15 degrees, he cannot receive a 30 percent evaluation under DC 5260.  Id.  

It is also possible to receive separate ratings for limitation of flexion (DC 5260) and limitation of extension (DC 5261) for disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  As discussed below, the Veteran does not have compensable limitation of extension.  Thus, he is not entitled to a separate evaluation under 5261.  

Under DC 5261, a noncompensable evaluation is assigned when extension is limited to 5 degrees.  A 10 percent evaluation is warranted when extension of the leg is limited to 10 degrees.   20 percent evaluation is warranted when extension is limited to 15 degrees.  A 30 percent evaluation is warranted when extension is limited to 20 degrees.  38 C.F.R. § 4.71a, DC 5261.  Normal extension is 0 degrees.  38 C.F.R. § 4.71a, Plate II.  

At his June 2009 examination, his extension was normal at 0 degrees with no pain.  Id.  At his August 2010 examination, his extension was normal at 0 degrees with no pain.  Id.  For a noncompensable evaluation under DC 5261, his extension must be limited to 5 degrees.  38 C.F.R. § 4.71a.  As his knee extension is normal with no pain, he is not entitled to a disability evaluation under DC 5261.  

The Board notes that in the September 2009 rating decision on appeal, the 20 percent evaluation was granted based upon consideration of pain and functional loss as set forth in DeLuca.  Although the Veteran's flexion was reduced to 80 degrees after repetitive motion testing at his June 2009 examination, that reduction in flexion does not approach the 60 degrees required for even a noncompensable evaluation under DC 5260.  38 C.F.R. § 4.71a, DC 5260.  Clearly, his disability picture does not approach the 45 degrees of flexion required for a 30 percent evaluation under DC 5260.  Id.  Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's functional loss from his left knee disability does not equate to more than the disability picture contemplated by the 20 percent rating already assigned.  38 C.F.R. § 4.71a.  

B.  Instability and Subluxation

If the knee is unstable, it may be assigned a separate rating under DC 5257, where a 10 percent evaluation is warranted when there is slight recurrent subluxation or lateral instability.  A 20 percent evaluation is warranted when there is moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  DC 5257 is based upon instability and subluxation, not limitation of motion, and as a result, the criteria set forth in DeLuca do not apply.  DeLuca, 8 Vet. App. at 206.  

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

The Veteran has consistently made subjective complaints of his knee locking and giving way, and has been diagnosed with "episodic subluxation of the patella."  At his June 2009 joints examination, he reported an occasional locking sensation.  Upon examination, his left knee was stable in the medial and lateral collateral ligaments and in the anterior and posterior cruciate ligaments.  There was a slight increase in patellofemoral joint play when compared to the right knee, especially in the lateral direction.  The Veteran was diagnosed with internal derangement of the left knee with patellofemoral chondromalacia and "episodic subluxation of the patella."  At his September 2010 joints examination, he reported that his knee gave way and was unstable, with weekly episodes of subluxation.  The examiner found crepitus, grinding, edema, tenderness, and pain at rest.  The examiner denied instability and diagnosed the Veteran with "episodic subluxation of the patella." 

Despite the medical findings of joint stability, the Veteran has been found credible with regard to his complaints of subluxation and a separate 10 percent evaluation for slight recurrent subluxation is warranted under DC 5257.  38 C.F.R. § 4.71a.  Although his lay description of recurrent subluxation is sufficient to warrant a 10 percent evaluation, it is not sufficient for a 20 percent evaluation under DC 5257 because his subluxation is not moderate.  38 C.F.R. § 4.71a.  The record shows that he is employed full time as a valve tester and has lost 4 days of work in the past month.  He previously worked in a factory position requiring 8 hours of standing and changed to his new position at a lower salary because of knee pain.  However, he has remained employed.  Further, he walks without assistive devices.  The medical evidence does not show instability or subluxation of the left knee, other than his diagnosis of "episodic subluxation of the patella."  Thus, the Veteran's left knee subluxation more closely approximates slight instead of moderate subluxation, and a 20 percent evaluation is not warranted.  Id.  

Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a Veteran's knee disability is rated under Diagnostic Code 5257, the Veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  Although a 10 percent evaluation is being granted under DC 5257, the Veteran does not have arthritis, as discussed above.  Therefore, he is not entitled to a separate evaluation under DC 5003.  

In conclusion, the Veteran's left knee disability does not meet the criteria for a higher evaluation under DC 5260.  38 C.F.R. § 4.71a.  The Veteran has not met the requirements for a higher rating at any time during the appeal period, so the Board may not stage his rating.  Hart, 21 Vet. App. at 505.  Having carefully considered the claim in light of the record and the applicable law, the Board finds that the preponderance of the evidence is against the claim for an increased evaluation for a left knee disability, and the appeal is denied.  38 U.S.C.A. § 5107(b).   

However, resolving all doubt in favor of the Veteran, he is entitled to a separate 10 percent evaluation under DC 5257 for subluxation of the left knee.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.71a. 

C.  Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (2010).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's left knee disability is inadequate.  It does not appear that the Veteran has an "exceptional or unusual" disability; he instead disagrees with the assigned evaluation for his level of impairment.  In other words, he has no unusual symptomatology that is not captured by the criteria set forth in the rating schedule.  The Board finds that the Veteran's symptoms of limited flexion with additional functional loss after repetitive motion and episodic subluxation are adequately described in the rating schedule.  Limitation of flexion is accurately captured by 5260.  Further, he has received a higher evaluation due to functional impairment under 38 C.F.R. §§ 4.40 and 4.45.  Subluxation is accurately captured by DC 5257.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral for extraschedular consideration is not warranted.

IV.  Total Rating Based Upon Individual Unemployability (TDIU)

A request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a service-connected disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id. 

In this case, the evidence does not show that the Veteran's left knee disability has caused unemployability because the record shows that he is employed full time.  Because there is no evidence of unemployability, further consideration of entitlement to a TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 


ORDER

A disability evaluation greater than 20 percent for a left knee disability is denied.  

A 10 percent disability evaluation for left knee subluxation is granted.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


